     Case 3:18-cv-00337-JPW-PT Document 22 Filed 08/19/20 Page 1 of 1




            IN THE UNITED STATES DISTRICT COURT
          FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
HASON RINK,                            :      Civil No. 3:18-CV-0337
                                       :
           Plaintiff,                  :
                                       :
           v.                          :
                                       :
UNITED STATES OF AMERICA,              :
                                       :
           Defendant.                  :      Judge Jennifer P. Wilson

                                  ORDER

     AND NOW, on this 19th day of August, 2020, for the reasons set forth in

the accompanying memorandum, IT IS ORDERED THAT:

     1.    Defendant’s motion for summary judgment is GRANTED.
           (Doc. 16.)

     2.    The Clerk of Court shall enter judgment in favor of Defendant
           and against Plaintiff.

     3.    The Clerk of Court shall mark this matter CLOSED.



                                           s/Jennifer P. Wilson
                                           JENNIFER P. WILSON
                                           United States District Court Judge
                                           Middle District of Pennsylvania
